Robert H. Dudley, Justice. We affirm the trial court under Rule 9 (e) (2). The pleadings include a complaint, an attachment, an answer, a bond for retention of possession of property after attachment, a complaint to proceed against the bond after judgment, a second answer, a motion for summary judgment by the plaintiff and a motion for summary judgment by the defendant. None are abstracted. The proceedings include a trial and a later proceeding on the opposing motions for summary judgment. None of the testimony, documentary evidence or stipulations, if any, are abstracted, nor is the manner of proceeding explained. The complete abstract of record consists of a three sentence abstract of the original judgment along with a five sentence abstract of the subsequent summary judgment on the bond. From these eight sentences it is impossible for us to understand the pleadings, proceedings, evidence and issues which were before the trial court. Thus, we cannot reach the merits of the appeal and we must affirm for noncompliance with Rule 9 (d). Affirmed.